DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 1/10/2022 is acknowledged.
Applicant amended claims 1, 8, 10, and 21.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0174912) (hereafter Lee912), in view of Lee et al. (US 2018/0151564) (hereafter Lee564).
Regarding claim 10, Lee912 discloses a method, comprising: 
providing a structure 100 (Fig. 5A, paragraph 0014) having a substrate 102 (Fig. 5A, paragraph 0014), an isolation structure 104 (Fig. 5A, paragraph 0014) over the substrate 102 (Fig. 5A), two fins 106 (Fig. 5A, paragraph 0014) extending from the substrate 102 (Fig. 5A) and above the isolation structure 104 (Fig. 5A), and sacrificial gates 108 (Figs. 5B and 5C, paragraph 0048) over the isolation structure 104 (Fig. 5C) and engaging the fins 106 (Fig. 5B); 
etching the two fins 106 (Fig. 6B) in source/drain regions (regions where 114 are formed in Fig. 6B) to form two source/drain trenches 114 (Fig. 6B, paragraph 0033) side by side; 
epitaxially growing two source/drain features 122 (Fig. 8A, paragraph 0014) in the two 
replacing (see Fig. 8B and paragraph 0048) the sacrificial gates 108 (Fig. 10B, paragraph 0048) with high-k metal gates (“high-k gate dielectric layer” in paragraph 0048).  
Lee912 does not disclose performing a cut process to separate the two source/drain features, wherein each of the source/drain features has a first surface and a second surface, the first surface is a near-vertical surface formed by the cut process, and the second surface is a sloped surface formed by the epitaxially growing; 
 after the cut process, depositing a contact etch stop layer (CESL) conformally over the first and second surfaces; and
depositing an inter-level dielectric (ILD) layer over the CESL.
Lee564 discloses performing a cut process (see Fig. 13 and paragraph 0113) to separate the two source/drain features 221 (Fig. 13, paragraph 0103), wherein each of the source/drain features 221 (Fig. 13) has a first surface (vertical surface of 221 in Fig. 13) and a second surface (sloped surface of 221 in Fig. 13), the first surface (vertical surface of 221 in Fig. 13) is a near-vertical surface formed by the cut process, and the second surface (sloped surface of 221 in Fig. 13) is a sloped surface formed by the epitaxially growing; 
after the cut process (see Fig. 13 and paragraph 0113), depositing a contact etch stop layer (CESL) 246 (Fig. 15B, paragraph 0118) over the two source/drain features 221 (Fig. 15B, paragraph 0118); and
depositing an inter-level dielectric (ILD) layer 245 (Fig. 16B, paragraph 0120) over the CESL 246 (Fig. 16B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 to include performing a cut separate the two source/drain features, wherein each of the source/drain features has a first surface and a second surface, the first surface is a near-vertical surface formed by the cut process, and the second surface is a sloped surface formed by the epitaxially growing; after the cut process, depositing a contact etch stop layer (CESL) over the two source/drain features; and depositing an inter-level dielectric (ILD) layer over the CESL, as taught by Lee564, since each of the contact openings 248 (Lee564, Fig. 18, paragraph 0124) can be defined by the second insulating layer 246 (Lee564, Fig. 18, paragraph 0124) and the sidewall spacers 232 (Lee564, Fig. 18, paragraph 0124).
Regarding claim 11, Lee912 in view of Lee564 discloses the method of claim 10, however Lee912 does not disclose after the replacing of the sacrificial gates, further comprising: etching contact holes that penetrate the ILD layer and the CESL and expose the two source/drain features; and forming contacts in the contact holes.  
Lee564 discloses after the replacing of the sacrificial gates (“dummy gate structure” in paragraph 0057; and see paragraph 0101, wherein “Material, configuration, dimensions and/or processes the same as or similar to the foregoing embodiments described with respect to FIGS. 1A-9C may be employed in the following embodiments”), further comprising: etching contact holes 248 (Fig. 17A, paragraph 0124) that penetrate the ILD layer 245 (Fig. 17A, paragraph 0120) and the CESL 246 (Fig. 17A, paragraph 0120) and expose (see Fig. 18 and paragraph 0126) the two source/drain features 221 (Fig. 18); and forming contacts 250 (Fig. 20, paragraph 0128) in the contact holes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 to include after the replacing of the sacrificial gates, further comprising: etching contact holes that penetrate the ILD layer and the CESL and expose the two source/drain features; and forming contacts in the contact holes, as taught by Lee564, since each of the contact openings 248 (Lee564, Fig. 18, paragraph 0124) 
Regarding claim 12 Lee912 in view of Lee564 discloses the method of claim 11, however Lee912 does not disclose before the forming of the contacts, further comprising: forming silicide features over the two source/drain features exposed in the contact holes.  
Lee564 discloses before the forming of the contacts 250 (Fig. 20, paragraph 0128), further comprising: forming silicide features 227 (Fig. 19, paragraph 0126) over the two source/drain features 221 (Fig. 19, paragraph 0126) exposed in the contact holes 248 (Fig. 19, paragraph 0126).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 to include before the forming of the contacts, further comprising: forming silicide features over the two source/drain features exposed in the contact holes, as taught by Lee564, since each of the contact openings 248 (Lee564, Fig. 18, paragraph 0124) can be defined by the second insulating layer 246 (Lee564, Fig. 18, paragraph 0124) and the sidewall spacers 232 (Lee564, Fig. 18, paragraph 0124).
Regarding claim 14, Lee912 in view of Lee564 discloses the method of claim 10, however Lee912 does not disclose the performing of the cut process includes applying an anisotropic etching process to the two source/drain features.  
Lee564 discloses the performing of the cut process (see Fig. 13 and paragraph 0113, wherein “anisotropically etched”) includes applying an anisotropic etching process to the two source/drain features 221 (Fig. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 to include the performing of the cut process includes applying an anisotropic etching process to the two source/drain features, as taught by Lee564, since each of the contact openings 248 (Lee564, Fig. 18, paragraph 0124) can be defined by the second insulating layer 246 (Lee564, Fig. 18, paragraph 0124) and the 
Regarding claim 15, Lee912 in view of Lee564 discloses the method of claim 1, however Lee912 does not disclose the performing of the cut process separates the two source/drain features that merge during the epitaxially growing of the two source/drain features.  
Lee564 discloses the performing of the cut process (see Fig. 13 and paragraph 0113) separates the two source/drain features 221 (Fig. 13, paragraph 0118) that merge during the epitaxially growing of the two source/drain features 221 (Fig. 12B, paragraph 0108).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 to include the performing of the cut process separates the two source/drain features that merge during the epitaxially growing of the two source/drain features, as taught by Lee564, since each of the contact openings 248 (Lee564, Fig. 18, paragraph 0124) can be defined by the second insulating layer 246 (Lee564, Fig. 18, paragraph 0124) and the sidewall spacers 232 (Lee564, Fig. 18, paragraph 0124).

  Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0174912) (hereafter Lee912), in view of Bohr et al. (US 2014/0001572) (hereafter Bohr), in further view of Lee et al. (US 2018/0151564) (hereafter Lee564), in another further view of Wang (US 20130171790) (hereafter Wang).
Regarding claim 21, Lee912 discloses a method, comprising: 
providing a structure 100 (Fig. 5A, paragraph 0014) having a substrate 102 (Fig. 5A, paragraph 0014), an isolation structure 104 (Fig. 5A, paragraph 0014) over the substrate, two fins 106 (Fig. 5A, paragraph 0014) extending from the substrate 102 (Fig. 5A) and above the isolation structure 104 (Fig. 5A), and sacrificial gates 108 (Figs. 5B and 5C, paragraph 0048) over the isolation structure 104 (Fig. 5C) and engaging the fins 106 (Fig. 5B); 
etching the two fins 106 (Fig. 6B) in source/drain regions (regions where 114 are formed 
epitaxially growing two source/drain features 122 (Fig. 8A, paragraph 0014) in the two source/drain trenches, wherein the two source/drain features 122 (Fig. 9A) merge; 
performing a cut process (see Fig. 12A and paragraph 0049); and 
replacing (see Fig. 8B and paragraph 0048) the sacrificial gates 108 (Fig. 10B, paragraph 0048) with high-k metal gates (“high-k gate dielectric layer” in paragraph 0048).  
Lee912 does not disclose the two fins belong to two different inverters.
Bohr discloses the two fins (110A and 210A in Fig. 1B, paragraph 0026) belong to two different inverters (101 and 202 in Fig. 1A, paragraph 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 to include the two fins belong to two different inverters, as taught by Bohr, since along with the self-alignment of the isolation region 150A (Bohr, Fig. 1B, paragraph 0031), minimal transverse dimensioning of the isolation region 150A (Bohr, Fig. 1B, paragraph 0031) advantageously reduces the x-dimension of the substrate 105 (Bohr, Fig. 1B, paragraph 0031) occupied by the inverters 101 and 202 (i.e., reduces area of an inverter unit cell) (Bohr, paragraph 0031). 
Lee912 and Bohr do not disclose performing a cut process to separate the two source/drain features, resulting in near-vertical cut surfaces on the two source/drain features;
after the cut process, depositing a contact etch stop layer (CESL) over the two source/drain features and on the cut surfaces. 
Lee564 discloses performing a cut process (see Fig. 13 and paragraph 0113) to separate the two source/drain features 221 (Fig. 13), resulting in near-vertical cut surfaces (lateral surfaces of 221 in Fig. 13) on the two source/drain features 221 (Fig. 13); 
after the cut process (see Fig. 13 and paragraph 0113), depositing a contact etch stop layer (CESL) 246 (Fig. 15B, paragraph 0118) over the two source/drain features 221 (Fig. 15B) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 in view of Bohr to include performing a cut process to separate the two source/drain features, resulting in near-vertical cut surfaces on the two source/drain features; after the cut process, depositing a contact etch stop layer (CESL) over the two source/drain features and on the cut surfaces, as taught by Lee564, since each of the contact openings 248 (Lee564, Fig. 18, paragraph 0124) can be defined by the second insulating layer 246 (Lee564, Fig. 18, paragraph 0124) and the sidewall spacers 232 (Lee564, Fig. 18, paragraph 0124).
Lee912, Bohr, and Lee564 do not disclose depositing an inter-level dielectric (ILD) layer over the CESL; 
etching the ILD layer and the CESL to form contact holes that expose the two source/drain features; and 
forming contacts in the contact holes.
Wang discloses depositing an inter-level dielectric (ILD) layer 118 (Fig. 6, paragraph 0022) over the CESL 114 (Fig. 6, paragraph 0022); 
etching the ILD layer 118 (Fig. 6) and the CESL 114 (Fig. 6) to form contact holes 124 (Fig. 7, paragraph 0023) that expose the two source/drain features 110 (Fig. 6, paragraph 0023); and 
forming contacts 126 (Fig. 8, paragraph 0025) in the contact holes 124 (Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 in view of Bohr and Lee564 to include depositing an inter-level dielectric (ILD) layer over the CESL; etching the ILD layer and the CESL to form contact holes that expose the two source/drain features; and forming contacts in the contact holes, as taught by Wang, since the contacts 126 
Regarding claim 22, Lee912 in view of Bohr, Lee564, and Wang discloses the method of claim 21, however Lee912 and Bohr do not disclose the cut process also etches the isolation structure, resulting in a dip in the isolation structure and between the two source/drain features.  
Lee564 discloses the cut process (see Fig. 13 and paragraph 0113) also etches the isolation structure 240 (Fig. 13, paragraph 0113), resulting in a dip 244 (Fig. 13, paragraph 0113) in the isolation structure 240 (Fig. 13) and between the two source/drain features 221 (Fig. 13, paragraph 0113).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 in view of Bohr to include the cut process also etches the isolation structure, resulting in a dip in the isolation structure and between the two source/drain features, as taught by Lee564, since each of the contact openings 248 (Lee564, Fig. 18, paragraph 0124) can be defined by the second insulating layer 246 (Lee564, Fig. 18, paragraph 0124) and the sidewall spacers 232 (Lee564, Fig. 18, paragraph 0124).
Regarding claim 23, Lee912 in view of Bohr, Lee564, and Wang discloses the method of claim 22, however Lee912 and Bohr do not disclose the CESL is also deposited on a surface of the dip.  
Lee564 discloses the CESL 246 (Fig. 15B, paragraph 0118) is also deposited on a surface of the dip 244 (Fig. 15B, paragraph 0113).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 in view of Bohr to include the CESL is deposited on a surface of the dip, as taught by Lee564, since each of the contact 
Regarding claim 24, Lee912 in view of Bohr, Lee564, and Wang discloses the method of claim 21, however Lee912 and Bohr do not disclose performing the cut process includes applying an anisotropic etching that is selective to a material of the two source/drain features.  
Lee564 discloses performing the cut process (see Fig. 13 and paragraph 0113, wherein “anisotropically etched”) includes applying an anisotropic etching that is selective to a material of the two source/drain features 221 (Fig. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 in view of Bohr to include performing the cut process includes applying an anisotropic etching that is selective to a material of the two source/drain features, as taught by Lee564, since each of the contact openings 248 (Lee564, Fig. 18, paragraph 0124) can be defined by the second insulating layer 246 (Lee564, Fig. 18, paragraph 0124) and the sidewall spacers 232 (Lee564, Fig. 18, paragraph 0124).
Regarding claim 25, Lee912 in view of Bohr, Lee564, and Wang discloses the method of claim 21, however Lee912 does not disclose the two different inverters are cross-coupled to form a storage unit of an SRAM cell. 7  
Bohr discloses the two different inverters are cross-coupled to form a storage unit of an SRAM cell (“SRAM” in paragraph 0019). 7  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee912 to include the two different inverters are cross-coupled to form a storage unit of an SRAM cell, as taught by Bohr, since along with the self-alignment of the isolation region 150A (Bohr, Fig. 1B, paragraph 0031), minimal transverse dimensioning of the isolation region 150A (Bohr, Fig. 1B, paragraph 0031) . 

Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Lee et al. (US 2018/0174912), discloses epitaxially growing two source/drain features 122 (Fig. 8A, paragraph 0014) in the two source/drain trenches respectively; and performing a cut process (see Fig. 12A and paragraph 0049) to the two source/drain features 122 (Fig. 12A) but fails to disclose each of the source/drain features has a cut surface formed by the cut process and multiple non-cut surfaces formed by the epitaxially growing; and after the cut process, depositing a contact etch stop layer (CESL) conformally over and contacting the cut and non-cut surfaces. Additionally, the prior art does not teach or suggest a method, comprising: each of the source/drain features has a cut surface formed by the cut process and multiple non-cut surfaces formed by the epitaxially growing; and after the cut process, depositing a contact etch stop layer (CESL) conformally over and contacting the cut and non-cut surfaces in combination with other elements of claim 1.

A closest prior art, Lee et al. (US 2018/0174912), discloses a method, comprising: etching two source/drain regions (region where trenches 114 are formed in Fig. 6B, paragraph 0033) over a substrate 102 (Fig. 6B, paragraph 0014) to form two source/drain trenches 114 (Fig. 6B); epitaxially growing two source/drain features 122 (Fig. 8A, paragraph 0014) in the two source/drain trenches respectively; and performing a cut process (see Fig. 12A and paragraph 0049) to the two source/drain features 122 (Fig. 12A) but fails to teach each of the source/drain features has a cut surface formed by the cut process and multiple non-cut surfaces formed by the epitaxially growing; and after the cut process, depositing a contact etch stop layer (CESL) 

3. 	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 13 would be allowable because a closest prior art, Lee et al. (US 2018/0174912) (hereafter Lee912), discloses two fins 106 (Fig. 5A, paragraph 0014) and two source/drain features 122 (Fig. 8A, paragraph 0014); and performing a cut process (see Fig. 12A and paragraph 0049) to the two source/drain features 122 (Fig. 12A) but fails to disclose the performing of the cut process includes: forming an anti-reflective coating (ARC) layer over the structure; forming a photoresist layer over the ARC layer; patterning the photoresist layer to form an opening that is between the two fins and generally parallel with the two fins from a top view; and etching the two source/drain features through the opening. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method, comprising: the performing of the cut process includes: forming an anti-reflective coating (ARC) layer over the structure; forming a photoresist layer over the ARC layer; patterning the photoresist layer to form an opening that is between the two fins and generally parallel with the two fins from a top view; and etching the two source/drain features through the opening in . 

Response to Arguments
1. 	Applicant's arguments filed 1/10/2022 have been fully considered.
Applicant's arguments with respect to claims 10-15 and 21-25 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/L. K./
Examiner, Art Unit 2813




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813